Citation Nr: 0122955	
Decision Date: 09/20/01    Archive Date: 09/24/01

DOCKET NO.  00-02 157A	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error in the Board 
of Veterans' Appeals (Board) decision of October 12, 1978, 
which denied service connection for an acquired psychiatric 
disability.


REPRESENTATION

Moving party represented by:  George A. Fields, Attorney


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel


INTRODUCTION
The veteran served on active duty service from August 1971 to 
January 1972.  This matter comes before the Board as the 
result of a motion by the veteran alleging clear and 
unmistakable error in a prior Board decision issued on 
October 12, 1978.  In support of his motion, the veteran 
submitted his own lay statements and argument from his 
attorney.  See 38 C.F.R. § 20.1405(b) (2000) (no new evidence 
is considered in connection with a motion for revision of a 
Board decision based on clear and unmistakable error). 


FINDINGS OF FACT

1.  A Board decision issued on October 12, 1978, denied the 
veteran's claim of entitlement to service connection for an 
acquired psychiatric disability.

2.  The veteran's service medical records show that he was 
hospitalized for an initial diagnosis of schizophrenia, but 
that this diagnosis was later changed to an immature 
personality disorder.  Psychiatric evaluation prior to 
separation from active duty in December 1971 was normal.  

3.  Post-service records show that the veteran was 
hospitalized in September 1977 for a diagnosis of 
schizophrenia.

4.  The veteran has alleged that the Board should have 
granted his claim on October 12, 1978, because the service 
medical records show that he received a diagnosis of 
schizophrenia shortly after entering service. 


CONCLUSION OF LAW

The veteran's allegations of clear and unmistakable error in 
the October 12, 1978, Board decision in failing to grant 
service connection for an acquired psychiatric disability 
fail to meet the threshold pleading requirements for revision 
of the Board decision on grounds of clear and unmistakable 
error.  38 U.S.C.A. §§ 5109, 7111 (West Supp. 2000); 
38 C.F.R. §§ 20.1403, 20.1404, 20.1405 (2000).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has argued that there was clear and unmistakable 
error ("CUE") in a Board decision issued on October 12, 
1978, which denied service connection for an acquired 
psychiatric disability.  The law provides that a decision by 
the Board is subject to revision on the grounds of CUE.  If 
the evidence establishes the error, the prior decision shall 
be reversed and revised.  38 U.S.C.A. § 5109A, 7111. 

I.  Factual Background

The available evidence at the time of the Board's October 
1978 decision included the veteran's service medical records 
and a 1977 psychiatric admission report from Fairfax 
Hospital.  Based on this evidence, the Board concluded in 
October 1978 that the veteran's psychiatric disability did 
not begin in service and that a psychosis did not become 
manifest to a compensable degree during the one-year 
presumptive period after service.

The service medical records show that in October 1971 the 
veteran stated that he had compulsive thought processes which 
he was unable to control.  It was reported that he seemed 
extremely immature, inadequate, and unable to control 
himself.  Later that month, the veteran went to an emergency 
room and was placed in a locked ward.  The veteran began 
experiencing what appeared to be a complete psychotic 
breakdown and became delusional, accusing the examiner of 
being the devil.  The initial diagnosis was undifferentiated 
schizophrenia.  

The veteran was transferred to another medical facility in 
November 1971.  The veteran explained that he began having 
difficulties in basic training when he began to sleepwalk.  
He said he was able to finish basic training and go on to 
advanced individual training (AIT).  At that time, however, 
he began having bad dreams and hearing voices calling his 
name.  He said he was homesick and wanted to be with his 
parents.  He said he was depressed and believed his main 
problem was finding a way to get out of the military and 
return to civilian life.  It was noted that he had been 
placed on Thorazine and Stelazine, with subsidence of 
hallucinations, nightmares and somnambulism.  On mental 
status examination, the veteran was alert and oriented.  He 
appeared depressed and was crying and tearful.  Judgment and 
insight appeared to be intact.  His emotional state appeared 
to be that of a young child who had been separated from his 
parents and desired to be reunited.  There was no evidence of 
psychosis.  During his hospitalization, the veteran 
demonstrated no disorganized or confused states.  He 
manifested a very immature personality structure and had very 
poor goals.  The final diagnosis was immature personality 
manifested by poor goals, infantile affect, lack of self-
confidence, and extreme dependence.  It was noted that this 
condition was not amenable to hospitalization, treatment, 
disciplinary action, training, recycling, transfer to another 
station or organization, or reclassification to another type 
of duty.  It was recommended that the veteran be separated 
from service due to his personality disorder.  

Service medical records also show that upon examination for 
separation from service in December 1971, the veteran 
reported a history of depression or excessive worry, and said 
he had difficulty adjusting to military life.  However, 
psychiatric evaluation was normal.  

The Board also considered a September 1977 discharge summary 
from Fairfax Hospital.  The veteran was admitted to that 
facility due to an acute exacerbation of obsessive worrying 
which severely interfered with his mental functioning.  The 
examiner recorded the veteran's history that his illness 
began with his entrance into service six years earlier.  The 
veteran indicated that he experienced intermittent obsessive 
thoughts after he left service but received enough help from 
friends to fight off depression during the next four years 
while in college.  Psychological testing during his admission 
confirmed the diagnosis of schizophrenia.  The veteran's 
condition stabilized and he was discharged in reasonably good 
health.  The final diagnosis was schizophrenia, 
undifferentiated type. 

Based on the foregoing, the October 1978 Board decision 
denied the veteran's claim of entitlement to service 
connection for an acquired psychiatric disability on the 
basis that schizophrenia first became manifest in September 
1977, more than five years after his separation from active 
duty.  The veteran was provided with CUE regulations which 
advised him of the specific filing and pleading requirements 
governing motions for review on the basis of CUE.  In 
response, the veteran filed a CUE motion.  He argued that the 
Board erred in finding that he did not suffer from 
schizophrenia in service.  

II.  Analysis

A decision issued by the Board is final.  38 U.S.C.A. §§ 
7103, 7104(a) (West 1991); 38 C.F.R. § 20.1104 (2000).  
However, the law provides that a final Board decision may be 
revised or reversed on the grounds of CUE.  38 U.S.C.A. §§ 
5109A(a), 7111(a).  Review for CUE in a prior Board decision 
must be based on the record and the law that existed when 
that decision was made.  38 C.F.R. § 20.1403(b)(1).

Governing law and regulation at the time of the October 1978 
Board decision provided that service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C. § 331 
(1978); 38 C.F.R. § 3.303 (1978).  Service connection was 
also warranted for certain chronic diseases, including 
psychoses, if manifest to a compensable degree within the 
one-year period after service. 38 U.S.C. §§ 301, 312, 313, 
337 (1978); 38 C.F.R.          §§ 3.307, 3.309 (1978).

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 38 C.F.R. §§ 20.1400-1411.  Pursuant to 38 C.F.R. 
§ 20.1404(b), the motion alleging CUE in a prior Board 
decision must set forth clearly and specifically the alleged 
CUE, or errors of fact or law in the Board decision, the 
legal or factual basis for such allegations, and why the 
result would have been different but for the alleged error.  
Non-specific allegations of failure to follow regulations or 
failure to give due process, or any other general, non-
specific allegations of error, are insufficient to satisfy 
the requirement of the previous sentence.  Motions that fail 
to comply with the requirements set forth in this paragraph 
shall be denied.  The Board notes that it has original 
jurisdiction to determine whether CUE exists in a prior final 
Board decision.

Clear and unmistakable error is defined in 38 C.F.R. § 
20.1403, and provides as follows:

(a)  General.  Clear and unmistakable error is a 
very specific and rare kind of error.  It is the 
kind of error, of fact or of law, that when called 
to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly 
different but for the error.  Generally, either the 
correct facts, as they were known at the time, were 
not before the Board, or the statutory and 
regulatory provisions extant at the time were 
incorrectly applied.

(b)  Record to be reviewed.--(1) General.  Review 
for clear and unmistakable error in a prior Board 
decision must be based on the record and the law 
that existed when that decision was made.

(2)  Special rule for Board decisions issued on or 
after July 21, 1992.  For a Board decision issued 
on or after July 21, 1992, the record that existed 
when that decision was made includes relevant 
documents possessed by the Department of Veterans 
Affairs not later than 90 days before such record 
was transferred to the Board for review in reaching 
that decision, provided that the documents could 
reasonably be expected to be part of the record.

(c)  Errors that constitute clear and unmistakable 
error.  To warrant revision of a Board decision on 
the grounds of clear and unmistakable error, there 
must have been an error in the Board's adjudication 
of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was 
made.  If it is not absolutely clear that a 
different result would have ensued, the error 
complained of cannot be clear and unmistakable.

(d)  Examples of situations that are not clear and 
unmistakable error. -

(1)  Changed diagnosis.  A new medical 
diagnosis that "corrects" an earlier diagnosis 
considered in a Board decision.
(2)  Duty to assist.  The Secretary's failure 
to fulfill the duty to assist.
(3)  Evaluation of evidence.  A disagreement 
as to how the facts were weighed or evaluated.

(e)  Change in interpretation.  Clear and 
unmistakable error does not include the otherwise 
correct application of a statute or regulation 
where, subsequent to the Board decision challenged, 
there has been a change in the interpretation of 
the statute or regulation.

(Authority: 38 U.S.C.A. §§ 501(a), 7111).

In this case, the veteran has not demonstrated that the 
Board's decision of October 1978 contains CUE.  As mentioned, 
the veteran's CUE motion includes only one argument: that the 
Board erred in finding that his psychiatric problems in 
service were attributable to a personality disorder rather 
than schizophrenia.  This argument, however, is essentially a 
disagreement as to how the facts were weighed or evaluated at 
the time of the October 1978 Board decision, which does not 
meet the legal requirements of CUE.  While the veteran was 
initially diagnosed with schizophrenia when hospitalized in 
October 1971, further evaluation led mental health care 
professionals to conclude that his psychiatric symptoms were 
due to a personality disorder.  Hence, the diagnosis was 
revised after the assessment of additional information, 
including findings from a mental status examination as well 
as an in-depth interview with the veteran.  Furthermore, 
psychiatric evaluation at the time of the veteran's 
separation from active duty in December 1971 was also 
negative for a psychiatric disability.  Thereafter, in 
September 1977, five years after his service separation, he 
was hospitalized and diagnosed as having schizophrenia, 
undifferentiated type.  

Under these circumstances, it was reasonable for the Board to 
conclude that the veteran's schizophrenia diagnosed in 1977 
did not begin in service or during the one-year presumptive 
period after service.  The Board emphasizes that the Court 
has consistently stressed the rigorous nature of the concept 
of CUE.  "Clear and unmistakable error is an administrative 
failure to apply the correct statutory and regulatory 
provisions to the correct and relevant facts; it is not mere 
misinterpretation of facts."  Oppenheimer v. Derwinski, 1 
Vet. App. 370, 372 (1991).  CUE "are errors that are 
undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made."  Russell, 3 Vet. App. at 
313.  "It must always be remembered that [clear and 
unmistakable error] is a very specific and rare kind of 
'error.'"  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  A 
disagreement with how the Board evaluated the facts is 
inadequate to raise the claim of clear and unmistakable 
error.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995). 

The Board notes that the appellant has submitted additional 
evidence since the October 1978 Board decision, and that a 
December 1997 rating decision granted service connection for 
a psychiatric disability identified as obsessive compulsive 
disorder.  Although some of this evidence suggests that the 
veteran's psychiatric disability began in service, a 
determination concerning clear and unmistakable error must be 
based on the record and the law that existed at the time of 
the prior decision.  See Russell, 3 Vet. App. at 313-314; see 
also Porter, 5 Vet. App. at 235- 236 (holding that 
subsequently developed evidence is not applicable to a claim 
of clear and unmistakable error.)  Accordingly, any evidence 
developed after the Board's October 1978 decision shall not 
be considered by the Board. 

After careful review of the evidence of record, the Board 
concludes that the veteran has not set forth specific 
allegations of error, either of fact or law, in the October 
12, 1978, decision by the Board.  Accordingly, in the absence 
of any additional allegations, the motion is denied.



ORDER

The motion for revision of the October 12, 1978, Board 
decision on the grounds of clear and unmistakable error is 
denied.  




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

 



